Citation Nr: 0026322	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  95-21 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Chicago, Illinois Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board previously considered this case and remanded the 
PTSD claim in June 1998.  (The appeal concerning a second 
claim was denied by the Board.)  The case has been returned 
to the Board. 


REMAND

The Board remanded this claim in June 1998 in order to allow 
for development of evidence concerning stressors that the 
veteran may have experienced during service, to verify 
whether he indeed experienced the stressors alleged, and to 
afford him a psychiatric examination to determine if he 
suffered from PTSD on account of a verified stressor.  

Prior to the June 1998 remand, the veteran had submitted 
several statements regarding his claimed stressors, all of 
which he said took place during his service in the Republic 
of Viet Nam (Viet Nam).  In compliance with the first 
instruction of the June 1998 remand, the RO sought from the 
veteran additional information on this subject.  In response, 
the veteran submitted a completed questionnaire and other 
statements about his stressors in Viet Nam.  The stressors 
that he alleged concerned imprisonment in the U.S. Army 
stockade in Long Binh for stealing, or participation with his 
unit in combat or exposure as a target to possible enemy 
attack in various combat zones, including L-Z Mustang, L-Z 
Tamp-Quion, Tam Quan, L-Z Van-Gai, Phai-Ko, and Kai-son.  As 
directed in the second instruction of the June 1998 remand, 
the RO requested the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) in December 1998 to supply 
information pertinent to the stressors alleged.  USASCRUR 
replied in April 2000.  It reported that the United States 
Army Crime Records Center was unable to verify that the 
veteran had been in Long Binh prison or had been charged with 
stealing.  It also tendered two operational reports 
concerning the veteran's Army unit, the 7th Battalion, 13th 
Artillery.  The operational reports described a battle in 
which the veteran's battery (A) participated during December 
6-13, 1967 and summarized certain combat support activities 
of the unit during January 1-April 30, 1968.  However, the 
USASCRUR response did confirm that it covered the entire 
period during which the veteran served in Viet Nam.  His Form 
DD-214 indicates that this period extended from November 6, 
1967 to November 8, 1968.  Nor did the RO submit with its 
request to USASCRUR a summary of all the specific stressors 
declared by the veteran, although directed to do so in the 
second instruction of the June 1998 remand.  Thus, both the 
RO's request to USASCRUR and the response of USASCRUR thereto 
were incomplete.  USASCRUR suggested in its response that it 
could furnish more information about alleged stressors if 
first given information more specific and detailed than that 
it had received thus far.

In its April 2000 response, USASCRUR also suggested that the 
RO obtain the Morning Reports for the veteran's unit from the 
National Personnel Records Center in St. Louis, Missouri 
(NPRC).  However, there is no indication in the claims file 
that the RO attempted to do so.

The June 1998 remand also directed the RO, in the third 
instruction, to "prepare a report detailing the nature of 
any stressor(s) which it has determined is/are established by 
the record" after it had reviewed the information received 
from USASCRUR.  The instruction further directed that "[i]f 
no stressor has been verified, the RO should so state in its 
report."  There is no indication in the claims file that the 
RO prepared such a report, although it issued a supplemental 
statement of the case in April 2000 after receiving the 
USASCRUR response in which it indicated in rather general 
terms that it did not consider any stressor alleged by the 
veteran to have been verified. 

Finally, the fourth instruction of the June 1998 remand 
directed the RO to arrange for the veteran to have a VA 
psychiatric examination if it determined that any particular 
stressor had been verified.  Because the RO concluded that 
none had been, no psychiatric examination took place.

Because the RO failed to follow completely the instructions 
in the June 1998 remand, a second remand of this case is in 
order.  The Court has held that a remand by the Board confers 
on the appellant as a matter of law the right to compliance 
therewith and imposes on the Secretary of VA a concomitant 
duty to ensure such compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In addition, the Board finds that as 
part of its effort to prepare a report describing and 
verifying the alleged stressors, the RO would have been well 
advised to obtain the Morning Reports for the veteran's unit 
in Viet Nam as USASCRUR suggested.  Hence, further 
development must be accomplished before the Board may decide 
this appeal 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the NPRC (ATTN: 
NCPMR-O) and request the Morning Reports 
for the veteran's Army unit, the 7th 
Battalion, 13th Artillery, from November 
6, 1967 to November 8, 1968, the period 
of the veteran's service in Viet Nam, and 
should associate with the claims file all 
reports received.

2.  The RO then should review the claims 
file and prepare a summary of all 
stressors alleged by the veteran.  In so 
doing, the RO should not only consider 
all statements submitted by the veteran 
but also extract any pertinent 
information from his service records and 
the Morning Reports that may tend to 
verify or disprove any alleged stressor.  
This summary and a copy of the veteran's 
DD-214 and all other pertinent service 
documents should be sent to USASCRUR, 
7798 Cissna Road, Springfield, Virginia 
22150.  USASCRUR should be requested to 
furnish all operational reports and any 
other documentation of the activities of 
the veteran's Army unit from November 6, 
1967 to November 8, 1968.  USASCRUR also 
should be requested to verify the 
occurrence of all stressors alleged by 
the veteran and any indication of his 
involvement therein.  This inquiry by 
USASCRUR must cover the veteran's entire 
period of service in Viet Nam.

3.  After receiving a response from 
USASCRUR, the RO must prepare a report 
detailing the nature of any stressor(s) 
which it has determined is/are 
established by the record.  The report 
must make reference to the documentation 
of the stressor in the materials 
furnished by USASCRUR, the Morning 
Reports, and/or any other official 
records in the claims file.  If an 
alleged stressor cannot be verified, the 
RO should state the reasons in its 
report.

4.  If one or more stressors are 
verified, the RO should arrange for the 
veteran to have a VA psychiatric 
examination.  The claims file and a copy 
of this Remand must be made available to, 
and reviewed by, the examiner prior to 
any examination.  In particular, the 
examiner must review the RO's report 
concerning verified stressors and all 
documentation referenced by that report.  
In determining whether or not the veteran 
has PTSD as a result of one or more 
stressors experienced during his Viet Nam 
service, the examining psychiatrist is 
hereby notified that he or she may rely 
upon only those stressors verified by the 
RO.  A complete rationale must accompany 
each of the examiner's opinions.  The 
examination report must be typed.

5.  After undertaking the development 
requested above and any additional 
development it deems appropriate, the RO 
should review the expanded record and 
adjudicate the issue on appeal in the 
light of relevant laws, regulations, and 
decisions of the Court, including Cohen 
v. Brown, 10 Vet. App. 128 (1997).  
Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc).  The RO is hereby advised that 
as the regulations governing entitlement 
to service connection for PTSD were 
revised during this appeal, the claim, if 
reopened, must be evaluated in the light 
of both the former and the current 
regulations and if the results differ, 
the outcome more favorable to the veteran 
applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  If the determination 
remains unfavorable to the veteran, the 
RO should provide him with a supplemental 
statement of the case and an opportunity 
to respond thereto.  The case should then 
be returned to the Board for appellate 
review.

The purpose of this REMAND is to ensure due process and to 
obtain additional information, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	GRACE JIVENS-MCRAE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 7 -


